Citation Nr: 0331770	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include headaches.  

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for scars of the left 
lateral and mid-lower back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1980 to 
June 1981.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to service 
connection for status post head trauma with headaches, for 
bipolar disorder, and for scars of the left lateral and mid-
lower back.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  

In June 2001, the veteran requested an increased rating for 
his left index finger.  This is referred to the RO for 
appropriate action.   


REMAND

The veteran desires service connection for disabilities 
claimed as residuals of an assault suffered while on leave on 
September 16, 1980.  He has headaches, bipolar disorder, and 
skin scars.  His service medical records (SMRs) reflect 
treatment for left hand lacerations and an infected human 
bite wound of the left hand, but no other relevant treatment.  
His SMRs also reflect that the left hand injury ultimately 
disqualified him from further Navy service.  A separation 
examination, given on June 2, 1981, reflects that the head, 
face, neck, and scalp were normal, that there was no 
neurologic or psychiatric abnormality, and that there was no 
spine or other musculoskeletal injury (except the left hand); 
however, there is no report of medical history to accompany 
the separation examination report.  

The veteran claims that he was treated for his injuries in 
1981 at Balboa Naval Hospital in San Diego.  Although the 
National Personnel Records Center (NPRC) has forwarded the 
SMRs, it is not clear whether an attempt has been made to 
obtain relevant naval hospital reports.  

During a February 2001 VA compensation and pension 
examination, the veteran reported that his headaches began 
two years earlier.  

A private physician has opined that the veteran's bipolar 
disorder likely developed during active service, however, 
this opinion was given after the veteran had apparently 
reported that he was given a medical discharge from active 
service due to having developed psychiatric symptoms.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA) duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, during the remand 
period, the RO must inform the veteran and his representative 
that notwithstanding the information previously provided, a 
full year is allowed to respond to the October 2002 VCAA 
notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since February 2001.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO should also request (1) the 
complete CLINICAL records of the 
veteran's hospitalization from September 
21, 1980, to October 11, 1980, at Balboa 
Naval Hospital (Naval Regional Medical 
Center) in San Diego; and (2) any line of 
duty investigation regarding the 
September 1980 injury.  If no records are 
found, that fact should be clearly noted 
in the claims file.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  If the service records substantiate 
the claim of a head injury in service, 
the RO should make arrangements for a 
qualified physician to examine the claims 
file and offer the following opinion(s):

(1) Is it at least as likely as not 
that bipolar disorder resulted from 
the injury; (2) is it at least as 
likely as not that headaches 
resulted from the injury; and, (3) 
is it at least as likely as not that 
any scars of the back and scalp 
resulted from the injury.

The examiner is asked to note her/his 
review of the claims file and to provide 
a rationale for any conclusion in a 
legible report.  The veteran may be 
reexamined if necessary.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further action for the service-connected 
claims is necessary.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate these service connection 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


